Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      MIAMI CIVIL DIVISION

                            CASE NO.: ____:20-cv-__________-______


 KEY WEST BAR PILOTS ASSOCIATION,
                         Plaintiff,
 v.


 R. JOYCE GRIFFIN, in her official capacity as
 SUPERVISOR OF ELECTIONS FOR MONROE
 COUNTY, FLORIDA, the CITY OF KEY WEST,
 a municipal corporation of the State of Florida, and
 KEY WEST COMMITTEE FOR SAFER CLEANER
 SHIPS, INC., a Florida non-profit corporation
                         Defendants.
 _________________________________________________/

                    KEY WEST BAR PILOTS ASSOCIATION’S COMPLAINT
                            FOR DECLARATORY JUDGMENT

           Plaintiff, Key West Bar Pilots Association (hereinafter "Pilots" or "Plaintiff"), by and

 through undersigned counsel, hereby sues R. Joyce Griffin, in her official capacity as Supervisor

 of Elections for Monroe County, Florida ("Supervisor Griffin"), the City of Key West, a municipal

 corporation of the state of Florida (“City”), and Key West Committee for Safer Cleaner Ships,

 Inc., a Florida non-profit corporation (the “Committee”) for a Declaratory Judgment ("Complaint")

 which will determine whether or not the Committee’s three proposed charter amendments will

 appear on the November 3, 2020 ballot, and states as follows:

 {00200804 - v6 }
                                             Page 1 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 19



                                     GENERAL ALLEGATIONS

                                     Jurisdiction, Parties, and Venue

 1.        This is a pre-ballot action for declaratory relief in connection with three proposed charter

           amendments dealing with cruise ships in Key West, the facial legality of which is in

           violation of, inter alia, the United States Constitution.

 2.        Plaintiff Pilots are a common law partnership with a principal place of business in Monroe

           County, Florida, formed by four separate legal entities, each consisting of one (1) harbor

           pilot who lives and works in Monroe County, Florida.

 3.        Defendant Supervisor Griffin is the Supervisor of Elections for Monroe County, Florida,

           and acts pursuant to the authority vested in her by Article VIII, § 1(d) of the Florida

           Constitution and § 98.015, Florida Statutes.

 4.        Defendant City is a municipal corporation of the state of Florida located in Monroe County,

           Florida, operating pursuant to a municipal charter.

 5.        Defendant Committee is a not-for-profit corporation, with a main office and a principal

           place of business in Monroe County, Florida, that is the proponent of the three City charter

           amendments at issue.

 6.      This Court has subject matter jurisdiction pursuant to U.S. Const. art VI, cl. 2, 46 U.S.C.

           § 41006, 28 U.S.C. § 1331, and 28 U.S.C. § 1367.

 7.        Venue is proper in the United States District Court for the Southern District of Florida

           pursuant to 28 U.S.C. § 1391.




 {00200804 - v6 }
                                                Page 2 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 19



 8.        This action arises from a pre-ballot challenge to an election in Monroe County, Florida

           and, pursuant to Rule 3.1, Local Rules for the Southern District of Florida; the Key West

           Division is the proper forum.

                         History of the Harbor Pilots and the Port of Key West

 9.        Harbor pilots are highly-trained and skilled state-licensed professional mariners that take

           control of US-flagged and foreign-flagged cargo and cruise ships and direct the movement

           of those ships into and out of the deepwater ports in Florida.

 10.       To be a Florida state-licensed harbor pilot, you must at a minimum (1) have extensive

           maritime experience satisfactory to the Board of Pilot Commissioners; (2) pass and score

           the highest grade out of all candidates on a comprehensive deputy pilot exam which

           includes drawing all nautical charts from memory; (3) serve a two and a half year

           apprenticeship with a licensed state harbor pilot; (4) be approved after a practical

           observation by a state licensing board; and (5) pass an additional state pilot exam.

 11.       Harbor pilots are subject to extensive regulation under Chapter 310, Florida Statutes. The

           Florida Legislature has recognized the importance to the state’s economy of the essential

           service that harbor pilots provide. “Piloting is an essential service of such paramount

           importance that its continued existence must be secured by the state and may not be left

           open to market forces.” Fla. Stat. § 310.0015(1) (emphasis supplied).

 12.       The Pilots are the four (4) harbor pilots that service the Port of Key West.

 13.       The first licensed harbor pilot in Florida was Captain John H. Geiger; Captain Geiger came

           to Key West in 1823 and served as the pilot for Commodore Porter’s anti-piracy squadron.




 {00200804 - v6 }
                                               Page 3 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 19



 14.       After Commodore Porter left Key West, Captain Geiger stayed and continued piloting

           vessels in the Port of Key West, in addition to becoming the very first licensed pilot in the

           state in 1829, Captain Geiger was also a famous “wrecker” in Key West.

 15.       Harbor pilots, later associating as the Pilots, continued to serve the maritime interests

           of Key West over the years.

 16.       During World War II, Key West was the staging area for convoys that left from the

           United States to Europe, with thousands of cargo ships going in and out of the Port of

           Key West. Numerous additional pilots came to Key West from other ports to support

           that vital mission.

 17.       In 1969, the first scheduled cruise ship (the Sunward) came to Key West.

 18.       Between 1969 and 1984, cruise ships, assisted by the Pilots, continued to visit

           Key West on regularly scheduled visits, coming to the two major docks that were

           available; the Navy’s Mole and the Pier B dock.

 19.       In 1984, the City made improvements to the dock at Mallory Square to allow it to

           accept cruise ships.

                      The Current State of the Pilots and the Port of Key West

 20.       Florida currently has fifteen public seaports that generate 900,000 jobs and contribute

           $117.6 billion to Florida’ economy. Florida’s maritime activities account for

           approximately 13% of Florida’s GDP.

 21.       The Port of Key West is one of the busiest cruise ports of call in the nation; just under one

           million people visit Key West annually through the Port of Key West, and it provides an



 {00200804 - v6 }
                                               Page 4 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 5 of 19



           economic impact of approximately $85 million and 1,250 jobs and 15% of the City’s total

           tax revenue.

 22.       The three docking facilities at the Port of Key West are the City-owned Mallory Square,

           the Navy’s Outer Mole, and the privately-owned Pier B.

 23.       The amount of activity, prior to the recent Covid-19 slowdown, has necessitated that the

           Pilots have four harbor pilots and two pilot boats to ensure that state of Florida

           requirements are fulfilled for safe and timely passage.

 24.       The continued presence of cruise ships is not just imperative for the City’s tax revenues,

           for the jobs of over 1,000 citizens of Key West, and the economy of Monroe County, but

           is also particularly important to the Pilots’ continued economic well-being. The loss of the

           cruise ships, as further detailed below, would be a death-knell to the 200-year history of

           Pilots serving the Port of Key West and functionally sever Key West’s citizens from a

           working maritime heritage and future.

 25.       The passage of the Initiatives would result in a severe pecuniary loss to the Pilots, and the

           Pilots being unable to maintain dependable piloting operations in the Port of Key West

           pursuant to Fla. Stat. § 310.0015(c).

                    Three Amendments Designed to Unlawfully End the Cruise Industry

 26.       On or about May 1, 2020, the Committee was registered with the Florida Department of

           State, Division of Corporations.

 27.       The Committee promulgated three (3) petition initiatives to amend the charter of Key West.




 {00200804 - v6 }
                                               Page 5 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 6 of 19



 28.       The first initiative, to add a new § 1.09 to the City Charter of Key West was titled,

           “Limiting Persons disembarking from cruise ships to a total of 1,500 persons per day” and

           had the following text:

                    The number of persons disembarking from cruise ships shall be limited to a total of
                    not more than 1,500 persons per day at any and all public and privately owned or
                    leased property located within the municipal boundary of the City of Key West.

           A true and correct copy of this initiative, text, and affidavit submitted by the Committee to

           the City is attached hereto as Exhibit A and will be referred to as “Initiative 1.”

 29.       The second initiative, to add a new § 1.10 to the City Charter of Key West was titled,

           “Prohibiting cruise ships with a capacity of 1,300 or more persons from disembarking” and

           had the following text:

                    Cruise ships with the capacity to carry 1,300 or more persons (passengers and crew)
                    shall be prohibited from disembarking individuals at any and all public or privately
                    owned or leased property located within the municipal boundary of the City of Key
                    West.

           A true and correct copy of this initiative, text, and affidavit submitted by the Committee to

           the City is attached hereto as Exhibit B and will be referred to as “Initiative 2.”

 30.      The third initiative, to add a new § 1.11 to the City Charter of Key West was titled, “To

          give priority to cruise lines with the best environmental and health records” and had the

          following text:

                    The City of Key West shall give preference and priority to cruise ships and cruise
                    lines that have the best environmental record (the lowest number of environmental
                    violations, penalties and fines) and best health record (the best scores and least
                    number of violations in health inspections and reports issued by the Center of
                    Disease Control Vessel Sanitation Program).




 {00200804 - v6 }
                                                Page 6 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 7 of 19



           A true and correct copy of this initiative, text, and affidavit submitted by the Committee to

           the City is attached hereto as Exhibit C and will be referred to as “Initiative 3.” Collectively

           the three initiatives to amend the City Charter of Key West will be referred to as the

           “Initiatives.”

 31.       On May 7, 2020, Evan Haskell, Julian Benson, Arlo Haskell, David Dunn, and Roger

           McVeigh, as officers and members of the Committee, began the process of putting the

           initiatives on the ballot by submission of affidavits to city. See Exhibits A-C.

 32.       As of June 4, 2020, Supervisor Griffin had officially certified that the petitions were signed

           by the requisite number of voters, making the Initiatives eligible for the ballot.

 33.       On June 4, 2020, the Clerk’s Office of the City of Key West ruled that the Initiatives would

           be placed on the November 3, 2020 general election ballot.

                       The Pilots are Harmed by Allowing the Initiatives to go Forward

 34.       As further detailed below, Pilots know that the Initiatives, even should they succeed at the

           ballot box, will fail after litigation as there is no possible saving construction given that the

           Initiatives are unlawful under federal law, state law, and local law.

 35.       However, the unprecedented economic impact of Covid-19 has decimated the

           local economy of Key West as well as the maritime industry of Key West. In addition,

           cruise ships and cruise lines have cancelled North American cruises through

           September 30, 2020.

 36.       The impact of the Initiatives would be the effective end of cruise ships coming to

           Key West; Initiatives 1 and 2 regulating the size of cruise ships and the number of people

           allowed to disembark would effectively end the ability of cruise ships to visit the Port of

 {00200804 - v6 }
                                                 Page 7 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 8 of 19



           Key West, as no modern cruise ships meet those standards, and the few, small cruise ships

           (effectively, large-scale yachts that operate as cruise ships) rarely come to Key West and

           due to their size lack the ability to have modern pollution controls and on-board waste

           treatment systems necessary to meet Initiative 3.

 37.       The four highly-trained harbor pilots that make up the Pilots have spent significant sums

           and time on their training, and are weathering the Covid-19 storm as best they can.

           However, the Pilots are suffering continuing losses and pecuniary harm given the

           uncertainty over the Initiatives that will last at least through November 3, 2020.

 38.       Waiting until November 3, 2020, and possibly months afterwards will cause irreparable

           economic harm to the Pilots.

 39.       These allegations demonstrate a bona fide, actual, present practical need for the declaration

           of the Court as to the Initiatives.

 40.       The declaration sought deals with the present, ascertained and ascertainable state of facts

           in relation to the parties and the present controversy as to the state of facts.

 41.       The relief sought by the Pilots is not merely the giving of legal advice or due to simple

           curiosity but is a controversy that is substantial and concrete, touches the legal relations of

           parties with adverse interests, and will find specific relief through a decree by this Court of

           conclusive character.

                        History of Federal Regulation and Maritime Preemption

 42.       The primacy of the federal government in issues related to admiralty, maritime, and the

           ports and commerce of the United States is unquestioned.



 {00200804 - v6 }
                                                 Page 8 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 9 of 19



 43.       The United States Constitution was written with numerous provisions specifically related

           to federal supremacy regarding maritime commerce, including a prohibition on state

           discrimination against cargo shipments (the Tonnage clause) and vesting admiralty

           jurisdiction with federal courts (the Admiralty clause).

 44.       Congress enacted the first legislation to set federal vessel standards shortly after the

           Constitution was ratified in 1789, and that federal registration was arguably the first

           systemic federal legislative statutory scheme.

 45.       The importance, and primacy, of federal regulation of maritime commerce is such that one

           of the earliest federal courthouses in Florida, and the first in the Southern District,

           the Old Post Office and Customs House, was built in Key West in 1891 primarily to

           adjudicate federal claims regarding maritime salvage.

 46.       Federal law, and federal courts, have long recognized the primacy of federal regulation

           over state regulation when it comes to local and state attempts to regulate the maritime

           industry due to federal primacy and/or the commerce clause; Gibbons v. Ogden, 22 U.S. 1

           (1824) (invalidating state attempts to regulate steamboats); Sinnot v. Davenport, 63 U.S.

           227 (1859) (invalidating state statute requiring names of passengers to be recorded, as only

           Congress can regulate ships and vessels); Foster v. Davenport, 63 U.S. 244 (1859)

           (extending Sinnot to say that only Congress can regulate domestic ships and vessels);

           Moran v. City of New Orleans, 112 U.S. 69, 75 (1884) (striking down state law authorizing

           City’s enactment of a license fee on ships as a burden on commerce).

 47.       In 1916, Congress passed the Merchant Marine Act of 1916 (sometimes referred to as the

           “Alexander Act”) creating another comprehensive system of regulation for commercial


 {00200804 - v6 }
                                               Page 9 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 10 of 19



            vessels. Later, as amended, this would be referred to as the Shipping Act of 1916 and

            codified at 46 U.S.C. §§ 801 et seq.

  48.       A major overhaul of this comprehensive and preclusive federal regulation of shipping

            occurred in 1984, with the passage of the U.S. Shipping Act, later amended in 1998.

  49.       Finally, Title 46, the comprehensive federal regulation of shipping, recently incorporated

            the Ports and Waterways Safety Act of 1972, 33 U.S.C. § 1221 et. seq. (the “PWSA”).

            See Chap. 700, 46 U.S.C. (“Ports and Waterway Safety”).

  50.       The overall federal regulatory scheme of Title 46 has also repeatedly been held to preempt

            state and local regulations of shipping. See, e.g., Ray v. Atlantic Richfield Co., 435 U.S.

            151, 168 (1978) (finding field preemption under Title 46); accord United States v. Locke,

            529 U.S. 89 (2000) (explaining history of preemption).

                                State Regulation and Maritime Preemption

  51.       While the federal government is supreme in matters regarding maritime commerce, the

            state of Florida has additionally preempted local governments, such as the City, from

            regulating the maritime industry.

  52.       The Florida Legislature adopted two pertinent economic policies for Florida; to

            (1) “[e]ncourage the development of a business climate that provides opportunities for the

            growth and expansion of existing state industries, particularly those industries which are

            compatible with Florida’s environment[,]” and (2) “[p]romote coordination among

            Florida’s ports to increase their utilization.” Fla. Stat. § 187.201.

  53.       Pursuant to those policies, the Legislature enacted the Florida Transportation Plan with

            long-range transportation goals and objectives “based upon the prevailing principles of:

  {00200804 - v6 }
                                                Page 10 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 11 of 19



            (a) [p]reserving the existing transportation infrastructure[;] (b) [e]nhancing Florida’s

            economic competitiveness[;] (c) [i]mproving travel choices to ensure mobility[;]” and

            “(d) [e]xpanding the state’s role as a hub for trade and investment.” Fla. Stat. § 339.155.

  54.       In order to achieve these goals, the Legislature created the Florida Seaport Transportation

            and Economic Council to prepare plans for the state’s seaports, such as the Port of

            Key West, that are consistent with the Florida transportation plan. Fla. Stat. § 311.09.

  55.       Each Florida port must develop a strategic plan which includes: “(a) [a]n economic

            development component that identifies targeted business opportunities for increasing

            business and attracting new business for which a particular facility has a strategic

            advantage over its competitors, . . . encourage growth of existing business and acquisition

            of new business . . . (b) [a]n infrastructure development and improvement component . . .

            in order for a port to attain a strategic advantage for competition with national and

            international competitors.” Fla. Stat. § 311.14.

  56.       To the limited extent that the state of Florida may regulate maritime commerce, such as by

            regulating Florida’s port facilities, the Legislature has created a comprehensive strategic

            plan that does not allow local municipalities to override the Legislature in a manner

            inconsistent with Florida’s transportation plan.

                     The Initiatives are Unlawful Comprehensive Plan Amendments


  57.       In 1985, growth management legislation was passed that provides for local government

            “comprehensive plans.” These local planning and land use decisions (comprehensive

            plans) are codified at Fla. Stat. § 163.3177.




  {00200804 - v6 }
                                                Page 11 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 12 of 19



  58.       Monroe County and the City have Comprehensive Plans. Both Monroe County and the

            City have comprehensive plans that specifically mention the Port of Key West, and provide

            for the regulation of growth of the Port of Key West and cruise ships.

  59.       Monroe County’s Comprehensive Plan, Goal 502, states that Monroe County shall be

            served with ports in a manner that maximizes economic benefit; more specifically,

            Objective 502.1 provides that “[b]ecause of the Florida Keys’ unique nature as an

            archipelago, Monroe County shall promote the preservation and enhancement of the

            existing ports and port related activities.”

  60.       Policy 502.1.1 provides that Monroe County shall maintain land development regulations

            and the Land Use District Maps for existing ports which permit ports and port-related

            facilities. Policy 502.1.3 provides that Monroe County shall facilitate port facilities that

            relieve traffic on U.S. 1.

  61.       Finally, Objective 502.4 requires that Monroe County coordinate all port or related

            facilities with the plans of the U.S. Army Corps of Engineers; the Resource Planning and

            Management Program which was prepared pursuant to Chapter 380, Florida Statutes and

            approved by the Governor and Cabinet; and Florida’s Department of Transportation’s

            District Six Five-Year Transportation Plan as adopted. Moreover, Policy 502.4.2 requires

            Monroe County to coordinate port-related developments with the Key West Department of

            Transportation.

  62.       The sum total of Monroe County’s comprehensive plan is that Monroe County has an

            interest in the Port of Key West that is codified in its comprehensive plan; an interest that

            cannot be abrogated through amending the City’s charter.


  {00200804 - v6 }
                                                 Page 12 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 13 of 19



  63.       The City’s provisions are more explicit: Goal 5A-1 of the City’s Comprehensive Plan states

            that the City shall stimulate the local economy by providing port-of-call facilities to meet

            existing and future demand.

  64.       Most importantly, Goal 5A-4 requires intergovernmental cooperation. Operation of the

            Port of Key West must be coordinated with all entities having jurisdiction, including but

            not limited to Monroe County, the United State Navy, the United States Coast Guard, and

            the Federal and Florida Departments of Transportation.

  65.       The Florida Legislature, in recognizing the importance of Comprehensive Plans,

            specifically created a provision to prevent this exact situation from happening.

  66.       In providing for local municipal power and responsibility, the Legislature stated that

            “An initiative or referendum process in regard to any local comprehensive plan amendment

            or map amendment is prohibited unless it is expressly authorized by specific language in a

            local government charter that was lawful and in effect on June 1, 2011. A general local

            government charter provision for an initiative or referendum process is not sufficient.”

            Fla. Stat. § 163.3167(8)(b).

  67.       The City’s amendment process was put into place in 1998, and is a general charter

            provision without any specific language for amending the City’s comprehensive plan.

            Attempting to get around the requirements of the comprehensive plan through a “general

            local government charter provision for an initiative” is barred by statute.




  {00200804 - v6 }
                                                Page 13 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 14 of 19



                                                   Count I

                     Declaratory Judgment pursuant to Title 46, United States Code

    The Three Initiatives Violate the Supremacy Clause and are Preempted by Federal Law


  68.       The allegations contained in Paragraphs 1 through 67 are incorporated by reference as if

            fully set our herein.

  69.       The cruise ships that are the subject of the Initiatives are federally-licensed vessels.

  70.      States and localities may not exclude from their water federally-licensed vessels.

  71.       A federal license implies, unequivocally, an authority for a licensed vessel to engage in the

            activity for which it is licensed.

  72.       The limitations imposed by the Initiatives conflict with federal law and are invalid under

            the Supremacy Clause. US Const. Art. VI cl. 2.

  73.       The Initiatives are preempted by federal law and Title 46; the Initiatives are field

            preempted, and conflict preempted.

  74.       Conflict preemption occurs when there is language that precludes state regulation.

            Ray v. Atlantic Richfield Co., 435 U.S. 151, 158, (1978); Florida Lime & Avocado

            Growers, Inc. v. Paul, 373 U.S. 132, 142–143 (1963).

  75.       The Initiatives violate the explicit language, and conflict with, multiple federal statutes

            under Title 46. See, e.g., 46 U.S.C. § 41106; 46 U.S.C. § 70021.

  76.       Field preemption occurs when federal regulation in a particular field is so pervasive as to

            make reasonable the inference that Congress left no room for the States to supplement it.

            United States v. Locke, 529 U.S. 89, 108 (2000).
  {00200804 - v6 }
                                                 Page 14 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 15 of 19



  77.       The Initiatives violate the comprehensive regulatory scheme of the Title 46; in terms of the

            ship design, construction, port of call, operations, and passengers, and operation of vessels

            that is squarely within the purview of Title 46.

  78.       The Initiatives, as they are facially unconstitutional in their entirety, should be removed

            from the ballot prior to the election on November 3, 2020.

  79.       As a result of the facts described in the foregoing paragraphs, an actual controversy of

            sufficient immediacy exists between the parties as to whether above-referenced Initiatives

            are valid and constitutional and should be allowed on the November 3, 2020 ballot.


                                                  Count II

                        Declaratory Judgment pursuant to the Commerce Clause

            The Three Initiatives Violate the Commerce Clause and are Unconstitutional


  80.       The allegations contained in Paragraphs 1 through 67 are incorporated by reference as if

            fully set our herein.

  81.       “Congress shall have Power ... [t]o regulate Commerce with foreign Nations, and among

            the several States, and with the Indian Tribes.” U.S. Const. Art. I, § 8. Cl, 3.

  82.       The cruise ship operations that are the subject of the Initiatives constitute interstate

            commerce as they primarily cater to out-of-state tourists and a large number of the cruise

            ship passengers are travelers from out-of-state.

  83.       The cruise ship operations that are the subject of the Initiatives constitute foreign commerce

            as the cruise ships all go to foreign ports of call on their itinerary along with the Port of

            Key West.

  {00200804 - v6 }
                                                Page 15 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 16 of 19



  84.       The Initiatives constitute a substantial burden on both interstate commerce and foreign

            commerce as the Initiatives will effectively end the cruise ship industry’s operation in the

            City of Key West, which is home to one of the busiest ports in the nation.

  85.       Eliminating foreign commerce and eliminating or reducing the presence of out-of-state

            tourists is not a proper reason for a ban and contradicts the very purpose of the commerce

            clause.

  86.       The Initiatives, as they are facially unconstitutional in their entirety, should be removed

            from the ballot prior to the election on November 3, 2020.

  87.       As a result of the facts described in the foregoing paragraphs, an actual controversy of

            sufficient immediacy exists between the parties as to whether above-referenced Initiatives

            are valid and constitutional and should be allowed on the November 3, 2020 ballot.

                                                   Count III

                          Declaratory Judgment pursuant to State Preemption

              The Three Initiatives Violate the Comprehensive State Regulatory Scheme


  88.       The allegations contained in Paragraphs 1 through 67 are incorporated by reference as if fully

            set our herein.

  89.       Florida recognizes implied preemption; courts will strike down enactments that are

            inconsistent with state law when the Florida legislature has preempted a particular subject

            area. D’Agostino v. City of Miami, 220 So. 3d 410 (2017).

  90.       Here, the Florida Legislature enacted a comprehensive legislative scheme regarding Florida’s

            ports to the limits of Florida’s ability to regulate up to the federal regulatory scheme.

  {00200804 - v6 }
                                                 Page 16 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 17 of 19



  91.       The Legislature has created its own system of recognized ports, including the Port of Key

            West, and a statutory scheme under Fla. Stat. Ch. 311 (“Seaport Programs and Facilities”) for

            the creation, financing, and expansion of Florida’s ports.

  92.       Seaport planning is a state-level activity, headed by the Department of Transportation and

            pursuant to a unified state plan. Fla. Stat. § 311.14.

  93.       The Initiatives violate the role of the comprehensive regulatory scheme devised by the state,

            and are preempted by state law.

  94.       The Initiatives, as they are facially unconstitutional in their entirety and preempted by state

            law, should be removed from the ballot prior to the election on November 3, 2020.

  95.       As a result of the facts described in the foregoing paragraphs, an actual controversy of

            sufficient immediacy exists between the parties as to whether above-referenced Initiatives are

            valid and constitutional and should be allowed on the November 3, 2020 ballot.

                                                   Count IV

                      Declaratory Judgment pursuant to Fla. Stat. § 163.3167(8)(b)

                The Three Initiatives Are An Unlawful Comprehensive Plan Amendment


  96.       The allegations contained in Paragraphs 1 through 67 are incorporated by reference as if fully

            set our herein.

  97.       The Comprehensive Plans of both Monroe County and Key West have sections dealing with

            the Port of Key West.




  {00200804 - v6 }
                                                 Page 17 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 18 of 19



  98.       Any changes to the use of a deepwater port is a change to the Comprehensive Plan.

            A deepwater port is defined in the community planning act, Fla. Stat. 163.3164, and includes

            the Port of Key West.

  99.       Attempts to change any comprehensive plan through an initiative process, such as the

            Initiatives, is expressly barred by Fla. Stat. § 163.3167(8)(b).

  100.      The Initiatives, as they are facially barred by statute and improper in their entirety, should be

            removed from the ballot prior to the election on November 3, 2020.

  101.      As a result of the facts described in the foregoing paragraphs, an actual controversy of

            sufficient immediacy exists between the parties as to whether above-referenced Initiatives

            should be allowed on the November 3, 2020 ballot.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Key West Bar Pilots Association prays for a declaration that

  the Initiatives to add new sections to the Key West Charter, sections 1.09, 1.10, and 1.11,

  be declared unconstitutional and/or preempted by federal, state, and/or local law, and that

  R. Joyce Griffin, in her official capacity as Supervisor of Elections for Monroe County, Florida,

  be ordered to not place the Initiatives on the November 3, 2020 ballot, and for any other such

  relief the Court requires in the interest of justice between the parties.

          Dated: July 7, 2020
                                                            Respectfully Submitted,
                                                            SMITH/HAWKS
                                                            Attorneys for Plaintiffs,
                                                            KEY WEST BAR PILOTS ASSOCIATION
                                                            138 Simonton Street
                                                            Key West, Florida 33040
                                                            Telephone: (305) 296-7227
                                                            Facsimile: (305) 296-8448
  {00200804 - v6 }
                                                 Page 18 of 19
Case 4:20-cv-10076-JLK Document 1 Entered on FLSD Docket 07/07/2020 Page 19 of 19



                                             Primary:   Bart@SmithHawks.com
                                                        Chris@SmithHawks.com
                                                        Ashley@SmithHawks.com
                                                        Nikki@SmithHawks.com
                                             Secondary: Brandi@SmithHawks.com
                                                        Jen@SmithHawks.com

                                             BY: /s/ Barton   W. Smith
                                                   Barton W. Smith, Esq.
                                                   Florida Bar No. 20169
                                                   Christopher B. Deem, Esq.
                                                   Florida Bar No. 94462
                                                   Ashley N. Sybesma, Esq.
                                                   Florida Bar No. 22059
                                                   Nicola J. Pappas, Esq.
                                                   Florida Bar No. 126355




  {00200804 - v6 }
                                   Page 19 of 19
